





CITATION:
Ontario
          (Labour) v. United Independent Operators Limited, 2011 ONCA 135





DATE:
          20110217



DOCKET: C51442



COURT OF APPEAL FOR ONTARIO



Doherty, Feldman and Gillese JJ.A.



BETWEEN



Her Majesty the Queen in Right of Ontario (Ministry of
          Labour)



Appellant



and



United Independent Operators Limited



Respondent



Grainne
McGrath, for the appellant



Karen Fields, for the respondent



Heard: November 4, 2010



On appeal from the judgment of Justice Peter Tetley of the
          Ontario Court of Justice, dated October 2, 2009, dismissing the appeal from
          the acquittal entered on November 8, 2007 by Justice of the Peace James E.
          Oates of the Ontario Court of Justice.



COSTS ENDORSEMENT



[1]

By decision dated January, 18, 2011, the Ministry was
    ordered to pay the respondents reasonable legal costs of the appeal.  After reviewing the parties submissions, we
    are of the view that a reasonable costs award for the appeal is $10,000, all
    inclusive.  Order to go accordingly.

Doherty J.A.

K. Feldman J.A.

E. E. Gillese
    J.A.


